EXHIBIT 10.1

ADVANCED BIOENERGY, LLC

AMENDMENT TO AWARD AGREEMENT FOR UNIT APPRECIATION RIGHT

WITH TANDEM NONQUALIFIED UNIT OPTION

This amendment to Award Agreement for Unit Appreciation Right with Tandem
Nonqualified Unit Option (the “Amendment”) is made, by and between Richard
Peterson (the “Grantee”) and Advanced BioEnergy, LLC (the “Company”).

W I T N E S S E T H:

WHEREAS, the Company previously granted the Grantee a Unit Appreciation Right
(the “UAR”) with a tandem option (the “Option”) to acquire Units set forth on
Appendix A attached hereto (the tandem award of the UAR and the Option, the
“Award”);

WHEREAS, the Award was memorialized in that certain Award Agreement for Unit
Appreciation Right With Tandem Nonqualified Unit Option between the Company and
the Grantee (the “Agreement”);

WHEREAS, capitalized terms used but not defined herein shall have the meanings
assigned thereto in the Agreement;

WHEREAS, Section 20(d) of the Agreement authorizes the Company’s Compensation
Committee of the Board of Directors or two or more non-employee directors of the
Company designated by the Board of Directors to administer the Agreement (the
“Committee”) to amend the terms of the Agreement, except that no amendment to
the Agreement may materially impair the Grantee’s rights with respect to the
Award without the Grantee’s prior written consent, unless such amendment is
necessary to comply with applicable law;

WHEREAS, on December 13, 2012, the Company’s Board of Directors authorized and
declared a special distribution to the Company’s unit holders in the amount of
$4.15 per Unit, from the proceeds of the sale of the Company’s Fairmont,
Nebraska ethanol plant (the “Special Distribution”);

WHEREAS, on December 13, 2012, the Board of Directors of the Company approved
the amendment of the Agreement to provide that (i) any unvested Units under the
Award held by the Grantee on December 13, 2012 be accelerated and vested and
exercisable in full as of that date, (ii) with respect to the exercise of the
Option, the Grantee may use the proceeds from the Special Distribution
applicable to the Units subject to the Award in exercising the Option, such that
the amount payable by the Grantee to exercise the Option is reduced by the
aggregate exercise price of the Special Distribution applicable to the Units so
exercised, provided that the Options are exercised on or before the record date
for the Special Distribution and if not exercised prior to December 31, 2012,
shall expire, and (iii) the Exercise Price of the Grantee’s Tranche C Units
shall be decreased to $4.15 per Unit; and

WHEREAS, pursuant to the Agreement, including Section 20(d) thereof, this
Amendment will automatically apply to all Units effective as of December 13,
2012, without the need for the Grantee to execute this Amendment because this
Amendment does not materially impair the Grantee’s rights with respect to the
Award.



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the Grantee and the Company
agree that the Agreement related to the Award be amended as follows:

1. Vesting of Award. The Vesting Schedule is amended as of December 13, 2012 as
follows:

Vesting Schedule:

 

Dates

 

Number of Units as to

Which Award Becomes Vested

May 11, 2012

  30,000

December 13, 2012

  120,000

2. Exercisability of Award as a UAR. Section 3 of the Agreement is hereby
amended to provide as follows:

“3. Exercisability of Award as a UAR. To the extent the Award has vested and has
not yet expired or been terminated, you may exercise the Award as a UAR at any
time.”

3. Exercisability of Award as an Option. Section 4 of the Agreement is hereby
amended to provide as follows:

“4. Exercisability of Award as an Option. To the extent the Award has vested and
has not yet expired or been terminated, you may exercise the Award as an Option
at any time.”

4. Exercise of Award. Section 9 of the Agreement is hereby amended to add at the
end the following:

“The Grantee may use the proceeds from the Special Distribution (as defined in
that certain amendment to the Agreement dated December 13, 2012 payable with
respect to all of the Units of Tranche A, B and C (if such Units were then
outstanding) in exercising the Option, such that the aggregate exercise price
payable by the Grantee to exercise the Option is reduced by the Special
Distribution payable with respect to the Units so exercised and all such Units
so exercised shall be deemed outstanding for purposes of the payment of the
Special Dividend in excess of the aggregate exercise price. The notice to
exercise must be given to the Company no later than the record date for the
payment of the Special Dividend, and if not exercised by December 31, 2012, this
Option for all of the Units of Tranche A, B and C shall thereafter expire.

5. Exercise Price of Tranche C Units. Pursuant to the authority granted to the
Committee pursuant to Section 20(d) of the Agreement, the exercise price per
Unit of the Grantee’s Tranche C Units set forth in the Agreement is amended to
$4.15, such exercise price to be effective as of the record date set forth in
paragraph 5. In all other respects, the terms of the Agreement with respect to
the Award shall remain in full force and effect.



--------------------------------------------------------------------------------

6. Agreement. All references to the “Agreement” set forth in the Agreement shall
be deemed to be references to the Agreement as amended by this Amendment.

7. Headings. The headings set forth in this Amendment are for convenience of
reference purposes only and shall not affect or be deemed to affect in any way
the meaning or interpretation of this Amendment or any term or provision hereof.

8. Confirmation of the Agreement. Other than as expressly modified pursuant to
this Amendment, all provisions of the Agreement remain unmodified and in full
force and effect.

 

ADVANCED BIOENERGY, LLC

By:

  /s/ Scott Brittenham  

Scott Brittenham

Chairman of the Board



--------------------------------------------------------------------------------

Appendix A

Summary of Richard Peterson Award

No. of Units Subject to Award: 150,000

Date of Grant: May 11, 2011

Expiration Date: May 10, 2021

Exercise Price Schedule:

 

Tranche

 

Number of Units in Tranche

 

Exercise Price Per Unit in Tranche

Tranche A

  50,000   $1.50

Tranche B

  50,000   $3.00

Tranche C

  50,000   $4.50

Vesting Schedule:

 

Dates

 

Number of Units as to Which Award Becomes Vested(1)

May 11, 2012

  30,000

May 11, 2013

  30,000

May 11, 2014

  30,000

May 11, 2015

  30,000

May 11, 2016

  30,000

(1) Of the 30,000 Units as to which the Award vests on each Scheduled Vesting
Date, 10,000 Units come from each Exercise Price Tranche.